Title: Abigail Adams to Cotton Tufts, 8 September 1784
From: Adams, Abigail
To: Tufts, Cotton



My Dear Sir
Autuil near Paris September 8 1784

To a Gentleman I so much respect, and esteem, I am ashamed to write only a few hasty lines, yet I fear he would consider it as still more disrespectfull if I should wholly omit writing.
My intention has been to take some leisure Day, and devote it wholly in writing to my Friends.
Since I arrived here my time has been engrossed, not with publick Shews, and Spectacles, as they are called, but in the necessary care of organizeing my family, which I find a much more difficult matter than in America.
There are so many instruments the use of which I have to learn, and composed of so many parts, which I have heretofore been taught to believe unnecessary, that it requires a very skillfull hand to make them all harmonize. Each Servant has a certain Etiquet, and one will by no means intrude upon the department of an other. For Instance your Coiffer de femme, will dress your Hair, and make your bed, but she will not Brush out your Chamber. Your cook will dress your vituals, but she will not wash a dish, or perform any other kind of business. With a swarm of them I have to inquire pray why is not this or that done? O tis not the buisness of their department, that belongs to the femme de Chambre; and this to the Cuisine femme.
In short there is no knowing when you have filled every department. A pack of Lazy wretches, who eat the Bread of Idleness, are Saddled upon you to Support and mantain for the purpose of plundering you, and I add to make one unhappy.
I have been So vext Sometimes, that I have been ready to send them all packing at once, but the misery is, you cannot help yourself: and you only exchange one evil, for an other. This Sir is one of the blessings attendant upon publick life. We have 8 servants in pay no washing done in the House, and were it not for the double and trible Capacity in which my American servants act, we should be plagued with half a dozen more.
Yet even here is an evil, for it will create heart burnings to see a pack of lazy lares, in reality much beneath them; disdaining to perform what they do. Yet were we at Lodgings it would be Still more expensive, as we have already experienced, for there they will take care to make you pay for all these wretches, whether you have their Service or not, as they oblige you upon the road to take a certain number of Post Horses, and whether you take them or not, you are obliged to pay for the number.
Every thing I have yet seen, serves to endear my own Country more and more to me. I often recollect what Mr. Thomas Boylstone once said, that the true art of living, consisted in early learning to “ward off” but the Parissians render this art useless for they have established a tyranny of fashion, which is above Law and to which their must be an implicit obedience.
Both in England and here I find such a disposition to Cheat, that I dare not take a step alone. Almost every person with whom you have to deal, is fully determined to make a prey of you. Those who are friendly to us warn us of it, and inspect our accounts. You have however the privilege of paying them only what is usual, when ever you are fortunate to make the discovery, but every Stranger pays Dear for his knowledge.
Long, Long, my dear Sir may our Country preserve that integrity, that modest diffidence, and that open Hospitality which I now see it possesses in preference to all I have yet seen. There is not a servant in any department either in London or here, but what will come with the same boldness, for what are called perquisites of office, (of Insolence it should be) as if you had enterd into an engagement to pay them, and this you have to do, at every inn, over and above all your other Charges. The Chamber Maid has half a Crown for her fees, the postilion the Hostler the waiter all among themselves and make their demands.
I was highly diverted at Deal, tho provoked, where I first landed. The passengers had brought on shore 7 hand trunks, concequently 7 porters laid hold of them. These were to be carried to the Custom House, only a few Steps, and when they returnd we had 14 of these Rascals to pay, 7 of them for carrying them and 7 more for bringing them back. 3 Americans would have done the whole buisness and thought themselves well payd with half a Dollor; whereas, they demanded, a Guiney and half, and were pay’d a Guiney.
I fancy I have by this time satisfied you with European Customs. I will turn to a subject more pleasing and inquire after my American Friends. My dear Aunt, How does she do? Not tempted I dare say to take a voyage with you to France.
Indeed she is happier in her own country as I should be were her family all there. Cousin Tufts, pray send him abroad to try his patience. Poor Mr. Jefferson and Col. Humphries could not keep their’s. They Breakfasted with us this morning on their way to Versailles. You must know Sir that a certain young prince about 8 years of age, whose Father is in alliance with the King of France, has been so unfortunate as to put these Gentlemen to 50 Guineys expence in order to appear at court to day where they are obliged to go every tuesday. The real truth he died, and the Court were orderd to wear mourning Eleven days. Accordingly the Tailers were set to work and they full trimmed in Awfull Sable came out to accompany Mr. Adams to Court, who the day before had been informd that for some reason, I know not what, no court would be held this week. I own I took not a little pleasure in makeing them feel what others had felt before them, and anounced to them that their Labour was all in vain, for their was no Court this week and by the next the mourning would be out. I had concluded myself to go into no company for the Eleven days in order to avoid the expence as the time was so short, and tho I had black it was not the silk for the Season and therefore could not be worn. Mr. Jefferson who is really a man who abhors this shew and parade full as much as Mr. Adams, yet he has not been long enough enured to it, to Submit with patience, or bear it without fretting. Back they had to go to Paris and lay by their mourning untill the next death. His Hair too is an other affliction which he is tempted to cut off. He expects not to live above a Dozen years and he shall lose one of those in hair dressing. Their is not a porter nor a washer woman but what has their hair powderd and drest every day. Such is the Jeu.
Mr. Adams tells me he has written you requesting you to buy him wood land Salt Marsh or Veseys place. To the two first I do not object, but Veseys place is poverty, and I think we have enough of that already. The land which Col. Quincy formerly owned, is the place I wish for, but our income is so curtailed that I fear we Shall be obliged to Spend Annually more than our present allowance.

How do my black tennants? I hope they live in Peace. I received a few lines from you since my arrival. Mr. Smith is in America I hope by this time, by him my Friends will learn whatever they wish to know about me.
I dined the other Day with Dr. Franklin who appears to enjoy good Health. There was a Lady present who so cordially embraced him, and repeated it so often, that I think the old Gentleman cannot be averse to the example of King David, for if embraces will tend to prolong his life and promote the vigour of his circulations, he is in a fair way to live the age of an Antediluvian. Be kind enough my dear Sir to present my Duty to my good Aunt and Love to Mr. Tufts. Instead of apoligizing for the Shortness of my Letter, I ought to ask excuse for its length, but I have been insensibly led on. I beg you to honour me with your correspondence which will greatly contribute to the happiness of your ever affectionate Neice

A Adams

